Citation Nr: 9915659	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative 
arthritis of the carpometacarpal joints of both thumbs.  

3.  Entitlement to service connection for neuropathy of the 
left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1949.  He was a prisoner of war (POW) of the Japanese 
Government from May 1942 to September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  PTSD is not currently demonstrated.  

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated degenerative arthritis of the 
carpometacarpal joints of both thumbs and service.

3.  Traumatic arthritis of the carpometacarpal joints of both 
thumbs is not currently demonstrated.  

4.  A chronic neuropathy of the left foot is not currently 
demonstrated.  

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that this 
claims for service connection for PTSD, degenerative 
arthritis of the carpometacarpal joints of both thumbs and 
neuropathy of the left are plausible.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for degenerative arthritis 
of the carpometacarpal joints of both thumbs.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for neuropathy of the left 
foot.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, for former prisoners 
of war certain diseases, including a psychosis, PTSD, 
dysthymia or any of the anxiety states; traumatic arthritis; 
or peripheral neuropathy except where directly related to 
infectious disease, may be presumed to have been incurred 
during service if they become manifest to a degree of 10 
percent at any time since separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is claiming service connection PTSD, degenerative 
arthritis of the thumbs and neuropathy of the left foot.  
Regarding his claim for PTSD, it must be noted that the 
veteran has been service-connected for a neuropsychiatric 
disorder, psychophysiologic gastrointestinal reaction that 
has been rated as 30 percent disabling.  As a former POW, 
service connection for PTSD would be warranted if the veteran 
were to manifest this disorder.  However, review of the 
extensive medical evidence of record, which includes VA 
compensation examinations in 1950, 1973, 1982, 1985, and 1997 
fails to show PTSD.  Rather, those psychiatric evaluations 
show the service-connected psychiatric disorder for which 
service connection has already been established.  VA 
outpatient treatment records, dated from April 1985 to 
February 1997, as well as medical and clinical records from 
VA hospitalizations in 1982, 1988, and 1991 were also 
negative for a diagnosis of PTSD.  

Where there is no demonstration of current disability, a 
well-grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As PTSD has not been 
demonstrated in the record, the claim is not plausible and 
must be denied.  

Service connection for traumatic arthritis could be 
established on a presumptive basis if this disorder were 
found in the record.  However, the evidence does not 
demonstrate that the veteran has traumatic arthritis of the 
carpometacarpal joints of the thumbs.  Rather, on VA 
examination in April 1997, the diagnosis was early 
degenerative arthritis of these joints.  As service 
connection for this form of arthritis may not be established 
on a presumptive basis, the veteran would have to submit 
competent medical evidence of causality between incidents of 
service and the disability for which he is claiming service 
connection.  Grivois v. Brown, 6 Vet. App. 136 (1994).  

Review of the record gives no indication that the 
degenerative arthritis of the carpometacarpal joints of the 
veteran's thumbs is the result of service.  There is no 
medical opinion to this effect, which is required to render 
the claim plausible.  It should be emphasized that to be 
deemed well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  As no evidence supporting the claim has been 
presented, service connection is not warranted.  

The veteran's final claim is for service connection for 
neuropathy of the left foot.  Review of the record fails to 
show the presence of this claimed disability.  Again, if this 
condition were to be manifested to a degree of 10 percent, 
and not shown to be due to an infectious cause, service 
connection would be presumed.  As this is not the case, the 
claim is not considered plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the statement of the case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claims for service connection for PTSD, degenerative 
arthritis of the carpometacarpal joints of both thumbs, and 
neuropathy of the left foot are denied as not well grounded.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

